UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended April 28, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-12951 THE BUCKLE, INC. (Exact name of Registrant as specified in its charter) Nebraska 47-0366193 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2407 West 24th Street, Kearney, Nebraska 68845-4915 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (308) 236-8491 Securities registered pursuant to Section 12(b) of the Act: Title of class Name of Each Exchange on Which Registered Common Stock, $.01 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registranthas submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for a shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). þ Large accelerated filer; o Accelerated filer; o Non-accelerated filer; o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ The number of shares outstanding of the Registrant's Common Stock, as of June 1, 2012, was 47,921,437. THE BUCKLE, INC. FORM 10-Q INDEX Pages Part I. Financial Information (unaudited) Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 2 THE BUCKLE, INC. CONSOLIDATED BALANCE SHEETS (Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) April 28, January 28, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Receivables Inventory Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT Less accumulated depreciation and amortization ) ) LONG-TERM INVESTMENTS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued employee compensation Accrued store operating expenses Gift certificates redeemable Income taxes payable Total current liabilities DEFERRED COMPENSATION DEFERRED RENT LIABILITY OTHER LIABILITIES Total liabilities COMMITMENTS STOCKHOLDERS’ EQUITY: Common stock, authorized 100,000,000 shares of $.01 par value; 47,921,437 and 47,432,089 shares issued and outstanding at April 28, 2012 and January 28, 2012, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See notes to unaudited condensed consolidated financial statements. 3 THE BUCKLE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in Thousands Except Per Share Amounts) (Unaudited) Thirteen Weeks Ended April 28, April 30, SALES, Net of returns and allowances $ $ COST OF SALES (Including buying, distribution, and occupancy costs) Gross profit OPERATING EXPENSES: Selling General and administrative INCOME FROM OPERATIONS OTHER INCOME, Net INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ EARNINGS PER SHARE: Basic $ $ Diluted $ $ Basic weighted average shares Diluted weighted average shares See notes to unaudited condensed consolidated financial statements. 4 THE BUCKLE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in Thousands) (Unaudited) Thirteen Weeks Ended April 28, April 30, NET INCOME $ $ OTHER COMPREHENSIVE INCOME, NET OF TAX: Change in unrealized loss on investments (2 ) 21 Other comprehensive income (2 ) 21 COMPREHENSIVE INCOME $ $ See notes to unaudited condensed consolidated financial statements. 5 THE BUCKLE, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) Accumulated Additional Other Number Common Paid-in Retained Comprehensive of Shares Stock Capital Earnings Loss Total FISCAL 2012 BALANCE, January 29, 2012 $ ) $ Net income - Dividends paid on common stock, ($0.20 per share) - - - ) - ) Common stock issued on exercise of stock options 2 - - Issuance of non-vested stock, net of forfeitures 3 (3 ) - - - Amortization of non-vested stock grants, net of forfeitures - Income tax benefit related to exercise of stock options - Change in unrealized loss on investments, net of tax - (2
